UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6455


SHAWNDELL MONTE MCFARLIN,

                    Plaintiff - Appellant,

             v.

SCOTT S. HARRIS,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:18-cv-03198-CMC)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Shawndell Monte McFarlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawndell Monte McFarlin appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing McFarlin’s complaint. The

district court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2012). The magistrate judge recommended that the complaint be dismissed and advised

McFarlin that failure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

McFarlin has waived appellate review by failing to file timely objections after receiving

proper notice. Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2